I am unable to agree with the majority in its disposition of the appeal in this case, and therefore dissent.
This is an appeal from the granting of a new trial. The principles relative to such an appeal have been long established and have recently (November 14, 1949) been restated by the Supreme Court in Streilein v. Vogel, 363 Pa. 379,69 A.2d 97. In that case, at pages 385 and 386, Mr. Justice JONES said, "We have declared over and over again that the granting of a new trial lies within the inherent power of a trial court and that an exercise thereof will not be interfered with on review unless the record shows such action to be a clear abuse of discretion . . . Even where a new trial is granted for a seemingly insufficient or invalid reason, an appellate court will not interfere therewith unless it affirmatively appears that the ground so assigned was the exclusive reason for granting the new trial . . . A trial court's granting of a new trial `. . . whenever, in its opinion, the justice of the particular case so requires' [has been] . . . expressly recognized . . . as an appropriate exercise of an `immemorial right' of a court of first instance". See also, Stephenson v.Service Supply Corporation, 164 Pa. Super. 31,63 A.2d 438. *Page 499 
In this case, the trial judge stated ". . . we deem a retrial of the case necessary `in the interest of justice', and in the exercise of our discretion. . . . We feel that the verdict was against the evidence and the law, and grant defendants' motion for a new trial . . .".
The plaintiff had the usual burden of proof and in the trial judge's opinion she did not meet her burden; hence, the new trial.
From my examination of the record, I cannot find the required "clear abuse of discretion" and consequently I would affirm the order granting a new trial.